Appellate Case: 22-3135     Document: 010110736998        Date Filed: 09/12/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         September 12, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  ROSCOE CHAMBERS,

        Petitioner - Appellant,

  v.                                                          No. 22-3135
                                                     (D.C. No. 5:22-CV-03137-JWL)
  UNITED STATES OF AMERICA,                                     (D. Kan.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Roscoe Chambers, a federal prisoner incarcerated in Leavenworth, Kansas,

 proceeding pro se, appeals the district court’s dismissal of his petition for a writ of

 habeas corpus under 28 U.S.C. § 2241. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3135     Document: 010110736998         Date Filed: 09/12/2022     Page: 2



        I. Background

        In 2013, Mr. Chambers was found guilty of drug-trafficking offenses. A

 district court in the Southern District of Iowa (“the sentencing court”) sentenced him

 to 360 months in prison and an 8-year term of supervised release. The Eighth Circuit

 affirmed the judgment on direct appeal. Mr. Chambers subsequently filed a

 28 U.S.C. § 2255 motion, which the sentencing court denied.

        In September 2021, the sentencing court granted Mr. Chambers’ motion for

 compassionate release and ordered his 8-year term of supervised release to

 commence immediately upon his release from incarceration. The sentencing court

 required as a term of supervision that Mr. Chambers reside in a residential reentry

 center for an extended period. But the next month, the sentencing court entered a

 judgment revoking his supervised release for failure to follow the rules of the

 residential reentry center and sentencing him to thirty days in custody, followed by

 an 8-year term of supervised release. Mr. Chambers appealed, but the Eighth Circuit

 summarily affirmed the sentencing judgment.

        In May 2022, the sentencing court again revoked Mr. Chambers’ supervised

 release for failing to follow the rules of the residential reentry center. It entered a

 judgment sentencing him to 24 months in prison, to be followed by an 8-year term of

 supervised release. Mr. Chambers appealed that judgment to the Eighth Circuit. 1


        1
         On August 16, 2022, the Eighth Circuit affirmed the sentencing court’s
 judgment (revoking Mr. Chambers’ supervised release and imposing a 24-month
 custodial sentence, followed by an 8-year term of supervised release).

                                              2
Appellate Case: 22-3135     Document: 010110736998         Date Filed: 09/12/2022      Page: 3



        While his appeal was pending in the Eighth Circuit, Mr. Chambers filed a

 § 2241 petition in the district court in the District of Kansas, which is the district

 where he is confined. In it, he challenged the new sentence imposed upon revocation

 of his supervised release. He argued: (1) he didn’t violate the conditions of

 supervised release; (2) his Sixth Amendment rights were violated because he was not

 able to confront the witnesses who wrote the incident reports that were entered into

 evidence at the revocation hearing; (3) the sentencing court improperly sentenced

 him to a 24-month custodial sentence, which was higher than the sentencing

 guidelines range; and (4) the sentencing court improperly sentenced him to an 8-year

 term of supervised release. In his request for relief, he demanded to be released from

 federal custody.

        In its order, the district court did not reach the merits of the § 2241 petition.

 Instead, it explained that because Mr. Chambers was challenging the validity of his

 sentence, rather than the execution of his sentence, he needed to file a § 2255 motion

 in the court where he was convicted and sentenced, not a § 2241 petition in the

 district of confinement.

        The court further explained that there is a narrow exception where a federal

 prisoner may file a § 2241 petition in the district of confinement, but only if the

 prisoner demonstrates that the remedy provided by § 2255 is “inadequate or

 ineffective to test the legality of his detention,” 28 U.S.C. § 2255(e). Because

 Mr. Chambers failed to show that the remedy in § 2255 was inadequate or ineffective



                                              3
Appellate Case: 22-3135      Document: 010110736998           Date Filed: 09/12/2022       Page: 4



 to test the legality of his detention, the district court concluded he could not proceed

 under § 2241. The court therefore dismissed the § 2241 petition.

        II. Discussion

        “We review the district court’s dismissal of a § 2241 habeas petition de novo.”

 Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011) (internal quotation

 marks omitted). As we explained in Brace:

        A petition brought under 28 U.S.C. § 2241 typically attacks the execution
        of a sentence rather than its validity and must be filed in the district where
        the prisoner is confined. A § 2255 motion, on the other hand, is generally
        the exclusive remedy for a federal prisoner seeking to attack the legality of
        detention, and must be filed in the district that imposed the sentence.
 Id. (internal quotation marks, brackets, and citations omitted). A § 2241 petition may be

 appropriate to challenge the legality of detention, but the petitioner bears the burden of

 demonstrating that the remedy in § 2255 is inadequate or ineffective, and such

 circumstances are rare. See id.

        In his appellate brief, Mr. Chambers fails to address the district court’s

 determination that § 2241 is not the proper vehicle for his claims and that he must file a

 § 2255 motion in the sentencing court if he wants to challenge the validity of his sentence

 because he has not shown that the § 2255 remedy is inadequate or ineffective. Instead, he

 reasserts the claims he raised in his § 2241 petition. See Aplt. Br. at 3 (arguing that

 (1) failure to follow the rules of the residential reentry center is not a violation of

 supervised release and (2) the sentencing court sentenced him higher than the sentencing

 guidelines range). Mr. Chambers has failed to adequately brief how the district court

 erred in dismissing his § 2241 petition, which provides a basis to affirm the district

                                                4
Appellate Case: 22-3135      Document: 010110736998            Date Filed: 09/12/2022    Page: 5



 court’s dismissal. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366

 (10th Cir. 2015) (affirming district court where appellant “fail[ed] . . . to explain what

 was wrong with the reasoning the district court relied on in reaching its decision”).

 Moreover, we agree with the district court that because Mr. Chambers did not

 demonstrate that § 2255 is an inadequate or ineffective remedy to challenge his detention,

 it was proper to dismiss his § 2241 petition. 2

        III. Conclusion

        We affirm the judgment of the district court.


                                                   Entered for the Court
                                                   Per Curiam




        2
         The district court stated at the end of its decision that Mr. Chambers may
 seek authorization from the Eighth Circuit to file a second or successive § 2255
 motion in the sentencing court. But we note that Mr. Chambers may not need
 authorization to file a § 2255 motion challenging the new sentencing judgment
 because it may not constitute a second or successive § 2255 motion. See Magwood v.
 Patterson, 561 U.S. 320, 341-42 (2010) (in § 2254 context, where “a new judgment
 interven[es] between the two habeas petitions, an application challenging the
 resulting new judgment is not second or successive at all”) (internal quotation marks
 and citation omitted); United States v. McGaughy, 670 F.3d 1149, 1159 n.7
 (10th Cir. 2012) (under Magwood, second § 2255 claim not second or successive
 “because it relate[d] to a new sentence”).
                                               5